r   .-,




                                                                   8




   OFFICE OF THE ATTORNEY GENERAL       OF TEXAS
                       AUSTIN




Xonorablr’?. L. Chandlrr
Cpuaty Audi%or
IbontagurCounOr
rmwJ$U8, T8xn8
                           Oplnlon No. O-)80)
                           RII Can the Starburg Sohool
                                Dlrtrlot trz'thr oitp af
                                Bowlr and %hr tariour prr-




D8ar alrr
          W8 ar8’
19+l, ill whioh JOU r8QU88t th8 ‘~pinlon Of
On tha fE0t8 88t OUttth8r#Ln @I f~llow&z-

         918a88 giV8 Q8 8
      qu88tloo. fJIIIr81f88r8 agO
      built l lakr in the 8tonsbu
      and tha land that thrJrtook.
      W68'tax8d On a bond 18VJrtha
      al yterr ago*
      mittad rrrlour
      011th8 8id8 Oi thi
      if thi Stonrburg SO
      Cltifof Bowl* mu
      th88. 0lUb hOU888
      th888 olub hOUlr8.
ROaonbl8 1. L,          C&lld18r,       P8(r 2


                 ormp 8it88 18r8td,   but thW8 8rrsOll&t                  tU0
                 @VP  hOU888 8U4   th8  6088 8J&WOXl~t8l~
                 flftrrn hunbrrd do1Ior8 eaoh.”
                 We 88801~8th8t the oitr ot Bowir in votlag the
bond8   E8Ut~Oll8& .h8$         8Omp1ird      With   th8   8trtUtOry   ?8Qllir8-
fl8BtOf OWltill& 8 8p80;8l tand iOr thr PO~Wlt Of th8
                     fUnd On 8dd bOnd8. oilr 8180 888Ua8
illt8r886Olld8fIlkill&
the.6thi8~lltb~~tOl r(ltenUadrritrd from thr Oamp rite8
i8 paid i8ItOraid 8pOOirl iond.
           w8 brit8+8 thaw oan b8 no qU88tiOllbut thab thr
propirtj of thr lak8    own.& by th8 oity of EWwlr to&other
with th8 Oth8? prOp.rty    8UrtOUIldisy 8808 i8 8Xtipt  from
t8xatlon bl thr 8ohool dirtriot in whioh it I8 looakd.
s@0tiOll9 Ot &tiOh      n, Oft the COn8tittItiQQ.,
                                                 Of<Tlp,8 rWId8
88 tollow8:                                    1~ ,_
             "'Eb8property of OOUXLti~l,0itb8 and
         tOWll8,OWnOd .!iBd bald OIdJriOr pub110 PUrPO888,
         8Uoh a8 pub110 building8 and th@ 8it88~thWO-
         for. llra rnginar rnb thr.furnltarrthrrror,
         8nQ all proprrty n8.4, or lateadrd     for asDin-
         gUi8hiM flr88& pub110 grOWId and 811 other
          ruprrtl dWOt8d 8201Urir81~t0 th8 U88 mid
         g8Ii8titof thr jaubllorho11 b8 8x8m 6 tron
         fOCO8d 8818 and irom taxation, pro?idad, noth-
         ing hsrrln rhall prrrrnt   thr rnioro8umt    o?
         thanWndOr8 lirn thr m8ohanie~r or bUlldW'8
         li0ll,or othar lfml llOVUilti~.*
           A&iOl@ 7150 Of th8 ROY1884 Citii 8t8tUti8                               Of   TlX-
88 r88d8, inp8rt, a8 fOllOW81
                 "Tb8 followl~           rope&y      8hd1     br -8XeQt
         troPr    t8X8tiOYA,      $0.W s tl
                 a+++       .

               “4. Publlo proprrtt.-    AU property,  whoth-
         ll?  r881 Or p8S8OlL81, brlonging 8XO1U8iV81y t0
         thi8   atOte, Or alI7pOl,it%Oal8UbdiViriOnth8r8-
         Of, Or th8 Unitrd 8tatr8, * + l .w
                                     .1
                 f!lOrdrr tOr PrOpIrtf t0 be 8X8ELptit 18 JiOO8888r~
that thr ram8 Ell8tb8 pub110 PrOpartt 88 60 OWUrr8hip Wlb
P\llt8180 b8 U88d ior pub110 PUfPOS88.   It i8 W.11 88ttl@(l
that proprrty owned br 8 oity for a rrronoir or lekr i8
68X rx8mpt.  688 CITY OP ABILk??B 1. STATI!,11) 9-W. (26)
                 \
XOnOrObl8 I. L, Qh8ndl8r, PO68 1


631 8n4 Ol?K O? DALUS v. STATB, 28 8.W. (2d) 937.
        .W8 b8110rr thlr qur8tioa I8 oontrollrd by th8 0888
Of STAT2 v. CITY OF HOUSTON, 140 8.W. (2d) 277, by th8 Cal-
tO8tOXbcOr?rtOf Oiril App8818, Wit      Of   lROr   lFrfU88dbr
thr Supram Court. In that 0888 o8rtnln property    puraharrd
by th8 0itifof Hourton with fund8 darlTad  from thr 8818 of
ItO8dW8y8    60 TlWnifl&B88j.n%nd8" MI bring NIltld 60 pri-
rot.  1BdiVidU818   for r88ldrntIr1pu~po888. The OOUrt hrld
011 Of thr prOp8rtr InoludIng the pOrtlOB 80,#88d 60X 8x-
Wpt end UtShd 88 fOllOW8t
           "16 I8 QOt OOBt@Bd8d the6 th8 oi6f did BO6
    hota th8 OuthOrity 60 buy th8 aBt:X'r trSot     Out
    of the rprolal fund, lveu though Only 8 pOrtiOn
    of 6h8 traot ~88 to ba urrd for Opening Nnviga-
    tlon Boulcit8rd.A8 owner or proprrty rrrquratly
    not only 00118068 for th* value of t&r proprrtr
    &otuall~ takrn for roaawav pUrpO8a8, but 8180
    for dsmagrr to,hIr r8malnlng property 80 that
    It mm ~011 oonrtItutr 8 battrr       bargab for a
    City io 8Oquirr 811 of thr SreOt, then mrrrly 8
    portfton thrrsof, Ond par daIM&08 60 the OWa8F On
    the b8UnO8. 16 UUl8tba taken, th8rrforr. that
    th8 City puroh888d Oh8 traot     her8 InrolvcidIn
    Ordrl?   $0 prO8WV8 th8 'RO8dW8t8 to %lr&l& &8in
    m&l'.       Thhrjudgment of thr trIsl.oourtholding
    thnt th8 property 18 BOt taxObl8 18 OlOarly 8U8-
    trlnrblr If thr proprrtf wa8 nob merely pub110
    proparty    but 18 0180 bald for a pub110 purporr.
    Thr f8ot that thr property w88 rentrd     to prl-
    rat8 porlon8, 8Bd Wa8 thrrrforr 01088d tOth8
    publAo, do88 not ne0r88aril~drtrl'ainr that
    8uOh proparty I8 not hrld for 8 pub110 pUIVO88.
    Certnlnly thr rtipulatrd raotr had totho oon-
    0lurXon t&t     80 much of'the proprrty 88 -8        not
    bought to b8 drrotclddlrrotly tothr opeeing of
    th8 &til8T8rd W88 bought for th8 pUTJbO8. Of OOB-
    88l%t&43 th8 '8OedW8y8t0 ntrtliq &81n      mZld8’.
    If the property war bought nnd I8 bring held to
    prrranr     8uOh fund, how 0811 it be 881d that   it
    ~88 not bought, an4 18 not     bring hold iOr a pub-
    110 purporr? Olrarlg thr faot that thr City I8
    ranting thr proprrty to print8 prrsonr~pond~
    th8 intrrval    brforr  it8 8818 OannOt oh8438 thr
    oharnotrr or th8 oity(8 In6sr.86 In thr proper-
     Ronornbl8 X. L. Chandler, P8gr 4


                  t,*       +*a   .
                            *+ c.*,
                        Vhr trio1 oourt’8 judgment 18 olrarly right
                  if-tha property oonstItutr0    8 part 0r thr”mge
                  olrf fund rnd it 8a8m8 018ar to u8 the6 ruoh
                  prOp@rt,  18 801 iQ OB, da88    the 86fpUiOt~d  fENt8
                  rupport 8 fine  23g by thr t&l    oaurt to that
                  Orr406,  and W8 Will  088wn8 th8 oourt 80 round.
                  ‘i’hi8
                       brhng 80, it 18 Qrithrr tatablr              QOr 08p-
                  lbla 0: t't"e 8014 iOr taX@l, OBdthU8               diV8r-
             .    hd.                     .w

                            ft i8 our opinion Shot thr proprrtf     own04 by t&r
     OitY    Or     Ihi          UIid8r    th8 faOt8 pr88WIt8d $8 l
                                                                  X8Qp- 60~
     ad trlorfm taxrtIoa.                   The clubhouses   themselves, however,
     being   prl.vatsly               owned, are subject   to taxation.
                            h8   to    tha property lea884 by th8 0it, 60 bidi+-
     ldualr wo 0411 your rttrntlon to ArtiOlr 7173Of the
     R1r1r.d Civil Statut@r, whloh ma&a, in part, 08 fOiiOW8t

                       Vroprrty hale unerr 8 18888 for a term of
                  thrrr taarr or aor@, or h8ld.uadrr 8 oontrmat
                  for the pUr0h888 thW80?, brlon((lngto thI8
                  Ellista, or thst 18 rxrmpt by 18W from t8xOtiOQ
                  In th8 hand8 Of thr owner thereor, rho11 ‘br
                  OOn81d8r8d   for 811 the pUrpO8.8 Of t.O~tiOQ,
                  118 the proparty Of thr poEron 80 holding th8
                  aafna,rZO@pt 88 OthrrWi88 8p6Of811, proridrd
                  br 18W + + * .*
                           YOU 8m,         thararoro, sdvlrrd that   if thr of by or
     BOWi8 b88 1888$d                   BQ) Of the pX'Op.rt, mrntlonrd t0 8 pri-
     TOt8 h~.ditidUOl                 for a trrn or thrar yarrr    or some raid
     Indlrldual would br rrqulrrd to pay trxrr bored on the
     valur 0r hi8 lrrrrhol4 lntrrrr~ In tha property.
                            Il. tYX8t that thr      forr&oingwill bs     8uffi0S.80
     t0 Odd88              YOU in thir IPBttW.

                                                        Your8 very truly
                                                     ATTOl-WJY GENNRAL   01 TlK4S




m    BOtnw
WE
                           ATTOmEY        GENERAL 0~ TmAS